DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Travis D. Boone on 08/31/2022.
The application has been amended as follows:
In the claims:
Cancel claims 18-26, 31, 32, and 34.

Allowable Subject Matter
Claims 1-17, 27-30, and 33 are allowed.The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken alone or in combination fails to disclose or render obvious a method for forming a package comprising a stack of absorbent tissue paper material and a packaging, the packaging encircling the stack so as to maintain the stack in a compressed condition in said package without a clearance space between the packaging and a top and bottom of the stack, with a selected packing density DO of said stack, and a selected packing height HO; wherein said absorbent tissue paper material is a dry crepe material, and said selected packing density DO is between 0.30 and 0.95 kg/dm3, or alternatively, said absorbent tissue paper material is a structured tissue material, and said selected packing density DO is between 0.20 and 0.75 kg/dm3, or alternatively said absorbent tissue paper material is a combination material, comprising at least a dry crepe material and at least a structured tissue material, and the selected packing density DO is between 0.25 and 0.80 kg/dm3; the method comprising: compressing each portion of said stack in a direction along its height to assume a temporary height H1 being c1 x HO, where c1 is between 0.30 and 0.95; and applying said packaging to the stack. The second 37 CFR 1.132 expert declaration of Sara Lundstrom filed on 07/29/2022 has provided sufficient evidence proving that that claimed ranges of packing densities DO of the claimed materials are critical and provide the unexpected result of a significantly greater reduction in the springback force exerted by the stack on the packaging.
The combination of these limitations makes independent claim 1 allowable over the prior art and all claims which depend therefrom allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:00AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANZIM IMAM/
Examiner, Art Unit 3731
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731